Citation Nr: 1735373	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent prior to October 3, 2006, for subluxation of the lumbar spine with degenerative changes.

2. Entitlement to an initial evaluation in excess of 40 percent for urinary incontinence associated with the service-connected lumbar spine disability.

3. Entitlement to an initial evaluation in excess of 60 percent for bowel dysfunction associated with the service-connected lumbar spine disability.

4. Entitlement to an effective date earlier than October 3, 2006, for the award of service connection for urinary incontinence.

5. Entitlement to an effective date earlier than October 3, 2006, for the award of service connection for bowel dysfunction.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1982 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the Board at October 2004 and May 2013 hearings.  Transcripts of both hearings are of record.  The Veterans Law Judge (VLJ) who conducted the October 2004 hearing is no longer employed by the Board.  The Veteran was so informed and offered an opportunity to testify at another hearing.  In July 2013, the Veteran indicated that he does not desire another Board hearing.

The Board previously considered and denied the Veteran's claim for an increased evaluation for his service-connected lumbar spine disability in a June 2016 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a February 2017 order, granted a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board's June 2016 decision which denied an evaluation in excess of 20 percent for the Veteran's lumbar spine disability prior to October 3, 2006, and remanding this claim for additional consideration.  The remainder of the Board's June 2016 decision remains undisturbed.

The issues of entitlement to increased evaluations for urinary incontinence and bowel dysfunction and earlier effective dates for the award of service connection for these disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to October 3, 2006, the Veteran's subluxation of the lumbar spine with degenerative changes is not manifest by ankylosis of the spine, severe limitation of motion of the lumbar spine, severe or pronounced intervertebral disc syndrome (IVDS), incapacitating episodes due to IVDS totaling at least four weeks during a 12-month period, or forward flexion of the thoracolumbar spine limited to 30 degrees or less.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent prior to October 3, 2006, for subluxation of the lumbar spine with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5292, and 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5292, and 5293 (2003); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21; 4.71a, Diagnostic Codes 5237 and 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist pertaining to the applicable appeal period in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The instant appeal has been previously remanded on multiple occasions by the Board.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Rating Criteria

The Veteran's lumbar spine disability has been rated as 20 percent disabling throughout the entire period prior to October 3, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc syndrome.  Initially, the Board observes that the schedular criteria for evaluating disabilities of the spine have undergone revision twice during the pendency of this appeal.  The first amendment, affecting Diagnostic Code 5293, was effective September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next amendment affected general diseases of the spine and became effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because these changes took effect during the pendency of the Veteran's appeal, both the former and revised criteria will be considered in evaluating the Veteran's service-connected low back disability.  However, application of the new criteria prior to the effective date of the amended regulation is not allowed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2014).

However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board will rate the Veteran's service-connected lumbar spine disability under both the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, and assign the Veteran the highest rating allowed under any of the applicable sets of diagnostic codes.

Under the rating criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5286, pertaining to complete bony fixation (ankyloses) of the spine, provided a 60 percent rating for ankyloses in a favorable angle and a maximum 100 percent rating for complete bony fixation of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a (2002).

DC 5289, pertaining to ankylosis of the lumbar spine, provided a 40 percent rating for favorable ankylosis of the lumbar spine and a maximum 50 percent rating for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a (2002).

DC 5292, pertaining to limitation of motion of the lumbar spine, provided a 20 percent rating for moderate limitation of the lumbar spine and a maximum 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a (2002).

DC 5293, pertaining to intervertebral disc syndrome (IVDS) (preoperatively or postoperatively), provided a 20 percent rating for moderate, recurring attacks; a 40 percent rating for severe, recurrent attacks with little intermittent relief; and a maximum 60 percent rating for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc and with little intermittent relief.  38 C.F.R. § 4.71a (2002).

The words "severe," "moderate," and "mild" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).  Moreover, guidance can be obtained from the revised criteria effective from September 26, 2003.  In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-September 2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion measurements for the spine as guidance in rating spine disabilities under the previous criteria.

The revisions to the rating criteria made effective September 23, 2002, provided amended criteria for rating IVDS.  Under the criteria in effect since September 23, 2002, a veteran is to be rated based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Under these standards, a 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  For purposes of ratings under diagnostic code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).

Under the revised rating criteria in effect since September 26, 2003, all spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability may receive a higher rating when rated under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  The criteria for rating IVDS were not revised; however, the diagnostic code for IVDS was changed to DC 5243.

The criteria under the General Rating Formula are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).

Unfavorable ankylosis is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2016).

Evidence

Turning to the record, at a May 2003 Decision Review Officer hearing, the Veteran reported constant back pain that radiates down his right leg.  He also described right leg numbness associated with the low back pain.  He further reported that the back pain was beginning to interfere with his work, as he had been disciplined for taking unexcused absences for the back pain.  In April 2004, the Veteran submitted an employee leave log showing numerous absences from work in March and April 2004.  At the October 2004 Board hearing, the Veteran reported back pain and stiffness, for which he took medications, received injections, and wore a back brace.  He further testified that he missed work due to the back pain, and estimated that he missed approximately six or seven days of work each month.  A December 2004 "Offer of Modified Assignment" shows that the Veteran received a modified assignment of no lifting greater than 20 pounds.  In March 2005, the Veteran submitted an employee leave log showing numerous absences from work from April 2004 to October 2004, and that he had taken extensive leave without pay.  In April 2005, the Veteran reported that he was working only four to six hours per day due to his back pain.  

Private treatment records reveal that in August 2002, the Veteran reported lower back pain aggravated after moving furniture "all day" and up a flight of stairs.  The Veteran indicated that the pain was aching in nature, and worse when walking or lying down, but he denied radiation or paresthesias.  On examination, he had limited range of motion, but the records do not include specific range-of-motion measurements.  In March 2003, he again reported back pain after "doing some pushing and pulling."  The pain was localized to the low back with no radiation, numbness, tingling, or weakness in the lower extremities.  He had full forward flexion, but decreased extension and lateral bending bilaterally due to pain.  

Physical therapy records dated in March and April 2003 reflect complaints of lower back pain with pain on standing, walking, and sitting, resulting in moderate spasm with increased lordosis and reduced range of motion due to pain; however, the records do not include range-of motion measurements.  In December 2004, the Veteran reported re-injury of his back at work resulting in increased back pain, which radiated into the right thigh and knee, and periodic numbness in the right thigh and knee.  On examination, he had mild tenderness to the right lumbar region and central back with limited range of motion and limping on the right knee.  He had full strength on all testing, 75 percent of motion of forward flexion, 10 percent of motion on extension, 25 percent of motion on left side bend, and 25 percent motion on right side bend.  He was released to return to work with limitations of no repetitive lifting over 25 pounds, no prolonged standing and/or walking longer than 45 minutes per hour, and no squatting and/or kneeling.  In October 2006, he reported back pain aggravated by a lifting injury at work two weeks prior.  He reported some numbness and pain in the lower extremities, but no bowel or bladder symptoms.  On examination, he had five out of five strength and 1+ reflexes, and negative straight-leg tests.  

VA treatment records reveal that the Veteran has reported lower back pain that intermittently radiates to the lower extremities.  He has been treated with physical therapy, medications, and injections.  In January 2004, the Veteran had an attending comprehensive assessment.  Examination revealed complaints of low back pain with positive straight-leg raise testing.  In July 2004, he had four to five out of five strength on all testing, reduced reflexes, and negative straight-leg raise testing.  In September 2004, he reported that the pain was no longer in his lower extremities, but rather was centralized to his lower back.  He had lumbar flexion to "about 90 degrees."  An October 2004 physical therapy note states that he demonstrated increased lumbar flexion over the prior visit, but does not provide range-of-motion measurements.  In August 2005, he reported numbness rating down his bilateral legs to all of his toes.  He had five out of five strength, but had diminished or absent reflexes on some testing.  

Finally, the Veteran was provided three VA examinations during the period prior to October 3, 2006.  At an October 1999 VA examination, the Veteran reported pain, weakness, and stiffness that are aggravated by bending, lifting, and standing for long periods, and are alleviated by rest and taking Motrin.  Examination revealed no limitation in walking or standing, painful motion on bending, slight muscle spasms, and tenderness at L4-5.  The Veteran had flexion to 80 degrees and extension to 30 degrees.

At a June 2003 VA examination, the Veteran reported pain that radiates to the lower extremities, stiffness, and numbness of the lower extremities.  He denied periods of incapacitation, but indicated that the condition resulted in two months' time lost from work.  The functional impairment due to the condition was described as difficulty lifting and bending.  The Veteran reported having been employed as a postal employee since 2000.  On examination, the Veteran's posture and gait were within normal limits.  The Veteran had flexion to 90 degrees, with pain noted at 90 degrees; extension to 35 degrees, with no pain noted; right lateral flexion to 40 degrees, with no pain noted; left lateral flexion to 40 degrees, with no pain noted; right rotation to 35 degrees, with no pain noted; and left rotation to 35 degrees, with no pain noted.  The examiner opined that the Veteran's range of motion of the spine is additionally limited by pain, and that the condition's major functional impact is pain.  However, the Veteran's functioning is not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Additionally, there is no ankylosis of the spine.  Neurological testing revealed motor and sensory functioning within normal limits.  The examiner described the Veteran's subluxation of the lumbar spine as "mild" in severity.

At a February 2006 VA examination, the Veteran subjectively reported that he had excruciating pain down the right leg after sitting for about 20 minutes with relief of the pain upon standing.  He indicated that he worked fulltime, but was having a difficult time doing so due to pain in his low back and right leg.  He reported flare-ups involving increased pain, fatigue, weakness, and incoordination, and that he had several incapacitating episodes during the prior twelve months, which involve him having to go home after work and rest for at least a day.  On examination, the Veteran had no paraspinal spasm or muscle weakness.  He did have tenderness to palpation over the bilateral lower lumbar paraspinal musculatures.  He had positive straight-leg raise testing on the right, but negative testing on the left.  Sensory and motor examination revealed sensory deficits in the right lower extremity.  He had five out of five motor strength and 2+ reflexes.  The Veteran had forward flexion to 65 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  He had pain throughout motion testing.  The examiner opined that, following repetitive use, the Veteran would have increased pain, fatigue, and weakness, but that there would be no additional limitation of motion due to such increased symptoms.

Increased Evaluation

As noted above, for the Veteran to be entitled to a rating in excess of 20 percent prior to October 3, 2006, based on the rating criteria in effect prior to September 23, 2002, the record must show that he had ankylosis of the spine; severe limitation of motion of the lumbar spine; severe, recurrent attacks with little intermittent relief; or  severe, recurrent attacks of IVDS with little intermittent relief; or pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of disease disc and with little intermittent relief.  38 C.F.R. § 4.71a, DCs 5286, 5289, 5292, and 5293 (2002).  

The Board finds that such manifestations are not shown by the evidence of record at any time during the period prior to October 3, 2006.  Specifically, there is no indication that the Veteran had ankylosis of any portion of the spine during that period.  In addition, there is no indication that the Veteran had severe, recurrent attacks of IVDS with little intermittent relief, or pronounced IVDS.  Rather, the record shows that the Veteran was able to maintain employment during that period, first as an airline employee and then as a postal employee, and, while he was provided modified job duties, he was agreed he was able to lift up to 20 pounds at a time.  Furthermore, while range of motion measurements do reflect limited, painful range-of-motion, the Board finds that the limitation shown was not severe in nature when compared to the normal ranges of motion described in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2016).  In addition, the Board notes that as recently as March 2003, the Veteran himself reported back spasms "every now and then" and at that point had been experiencing pain for only five days.  Finally, a June 2003 VA examiner described the Veteran's IVDS as "mild." Thus, despite the Veteran's subjective complaints, the objective evidence of record does not reflect that his IVDS results in "severe" or "pronounced" attacks at any point prior to October 3, 2006.

As of September 23, 2002, a rating in excess of 20 percent is also available where there are incapacitating episodes having a total duration of at least four weeks during the past twelve months.  However, there is no evidence that the Veteran experienced incapacitating episodes, defined by regulation as physician-prescribed bedrest, at any point during this period.  Rather, the first episode of incapacitation meeting that definition did not begin until October 3, 2006.  

Finally, as of September 26, 2003, a rating in excess of 20 percent is further available where there is forward flexion of the thoracolumbar spine to 30 degrees or less.  However, as discussed above, the range-of-motion measurements for the Veteran's thoracolumbar spine do not show forward flexion to 30 degrees or less.  Specifically, the Veteran had forward flexion to "about 90 degrees" at the September 2004 VA treatment visit and, at the February 2006 VA examination, he exhibited forward flexion to 65 degrees.  

The Board has considered whether the Veteran was entitled to a higher initial rating prior to October 3, 2006, under the criteria set forth in DeLuca, 8 Vet. App. 202.  In this case, although the June 2003 VA examiner opined that the Veteran's range of motion of the spine is additionally limited by pain, such opinion is not supported by the findings on examination.  Furthermore, the June 2003 VA examiner described the Veteran's subluxation of the lumbar spine as "mild" in severity, which is consistent with the Veteran's 20 percent rating for the disability.  Moreover, testing conducted at the October 1999 and February 2006 VA examinations does not reflect additional functional loss due to pain, fatigability, incoordination, pain on movement, or weakness.  The February 2006 VA examiner opined that, following repetitive use, the Veteran would have increased pain, fatigue, and weakness, but that there would be no additional limitation of motion due to such increased symptoms.  

The Board has also considered the Veteran's contentions.  Specifically, the Veteran has contended that he should be awarded a higher rating based on incapacitating episodes due to IVDS prior to October 3, 2006.  See, e.g., VA Form 21-4138, received in April 2009; "Statement in reply to SSOC on lumbar spine," received in November 2014.  However, as noted above, the record does not show that the Veteran had any incapacitating episodes due to IVDS with little intermittent relief, or that he had any incapacitating episodes due to IVDS on or after September 23, 2002, as defined in 38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  As discussed above, the evidence does not show that the Veteran had an incapacitating episode of IVDS, as defined in the regulations, until October 3, 2006.  

Furthermore, as reflected by the Joint Motion, the Veteran asserts that his IVDS, in combination with his right lower extremity radiculopathy, warrants a 60 percent evaluation under the rating criteria in effect prior to September 22, 2002.  Such an evaluation requires "pronounced" IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  As discussed above, the Board has found that the Veteran's limitation of motion of the spine does not equate to "severe" or "pronounced" symptomatology during this period.  Furthermore, the Board observes that, while a separate evaluation for radiculopathy of the right lower extremity has been awarded as of March 27, 2003, associated neurological symptoms were not persistent during the period prior to October 3, 2006.  For example, private treatment records indicate that, in March 2003, the Veteran specifically denied radiating pain down his legs, and a June 2003 VA examination found normal motor and sensory functioning upon neurological testing.  Finally, VA treatment records indicate negative straight leg raise testing in July 2004, and the Veteran specifically reported that he no longer had pain in the lower extremities in September 2004.  As such, the Board finds that a 60 percent evaluation for IVDS is not warranted based on the combined effects of IVDS and radiculopathy of the right lower extremity.

The Veteran has also argued that an evaluation greater than 20 percent is warranted under the rating criteria in effect prior to September 23, 2002, based on his employment history.  In this regard, as noted by the Joint Motion, the Veteran asserts that he missed a "great deal of time from work" due to his low back disability, which demonstrates severe, recurrent attacks of IVDS.  The Board acknowledges the Veteran was frequently absent from work beginning in January 2004, as reflected by both his lay statements, letters from former supervisors, and United States Postal Service (USPS) work logs.  However, despite the Veteran's testimony that he missed six to seven days of work per month due to back pain, the objective evidence does not support a finding that the Veteran's absence from work was due solely to his low back disability.  In this regard, in June 2003, the Veteran's private physician certified that the Veteran would be able to work intermittently or on a less than full-time schedule due to his hypertension.  In July 2006, the Veteran was certified to be incapacitated due to a history of chronic ankle instability and pain.  At no time during this period did the Veteran's private physician indicate he would require significant time off work due to his low back disability.  Furthermore, statements from the Veteran submitted throughout the appeal period indicate he frequently missed work due to a combination of his disabilities, including hypertension, headaches, depression, anxiety, bilateral knee disabilities, and his lumbar spine disability.  Finally, letters submitted on the Veteran's behalf from his former supervisors confirm that he experienced physical limitations due to his low back disability, but also note his employment suffered from numerous other physical and psychiatric disabilities as well.  As such, while the Veteran's low back disability may have resulted in some missed work, the record does not reflect that his extensive absences were due solely to his low back disability or at a level rising to "severe" attacks of IVDS.

The Board acknowledges the Veteran's subjective complaints of pain throughout his ranges of motion of the lumbar spine.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected low back disability warrants an initial evaluation greater than 20 percent prior to October 3, 2006.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected low back disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board therefore finds that the criteria for an initial rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability were not met at any time prior to October 3, 2006, under any applicable rating criteria.  As the preponderance of the evidence is against the assignment of a higher rating during this period, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for subluxation of the lumbar spine with degenerative changes prior to October 3, 2006, is denied.


REMAND

In an October 2016 rating decision, the AOJ awarded service connection for urinary incontinence and bowel dysfunction, rated as 40 and 60 percent disabling respectively.  In June 2017, the Veteran submitted a notice of disagreement (NOD) with respect to the initial evaluations and effective dates assigned for both disabilities.  To date, the AOJ has not issued a statement of the case (SOC) addressing the Veteran's NOD.  As a result, the proper course of action for the Board is to the matter for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case with respect to the issues of: (1) entitlement to an initial evaluation in excess of 40 percent for urinary incontinence; (2) entitlement to an initial evaluation in excess of 60 percent for bowel dysfunction; (3) entitlement to an effective date earlier than October 3, 2006, for the award of service connection for urinary incontinence; and (4) entitlement to an effective date earlier than October 3, 2006, for the award of service connection for bowel dysfunction.  All appropriate appellate procedures should then be followed.  The appellant should be advised that he must complete his appeal by filing a timely substantive appeal following the issuance of a statement of the case.  These issues should be certified and returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


